Dent, Judge

(dissenting):

Section 28, chapter 47, of the Code, under which these proceedings were instituted, contains two clauses referring to what, under the law in its broadest signification, are classed as nuisances, as follows, to wit: First. “To prevent injury or annoyance to the public or individuals from anything dangerous, offensive or unwholesome.” Second■ “To abate or cause to be abated anything which in the opinion of the majority of the whole council shall be a nuisance.” The first refers to and includes all such things which, though lawful in themselves, may be conducted, used, or neglected in such manner and to such an extent as will cause them to become an injury or annoyance to the public or individuals, by reason of their becoming dangerous, offensive, or unwholesome, while the second refers to such things as are a nuisance per *475se, in the opinion of the council; that is, their sound and reasonable discretion. To hold otherwise is to render the first clause nugatory and meaningless, as the word “nuisance,” construed in its broadest sense, would cover everything that injuries or annoys the public or individuals by reason of its being dangerous, offensive or unwholesome, while in its strictest sense it includes only such things as are an injury or annoyance to all persons who come within the sphere of their operations, though in a greater degree to some than others. For instance, a cesspool throwing off putrid odors or gases; a harsh and grating sound, continuously repeated; the unnecessary obstruction of a public thoroughfare; á dangerous and unprotected excavation or opening of any kind —are all injurious or noisome to every one who may come within their sphere, and hence are nuisances per se. But those things which are a source of pleasure and enjoyment to some, while they are a positive annoyance to others, such as singing, dancing, a hand organ, amusements, processions and occupations of all kinds, including a merry-go-round, cats, dogs and children, are not nuisances per se, but the world would be a dreary place to many without them. All such things can be indulged in and used in such manner as to make them a nuisance.to certain individuals, and yet they may be a continual source of happinss and necessity to a large majority of the people who come within their sphere. The council in determining what is a nuisance per se, and therefore to be abated, must use their sound discretion; hence the use of the words, “in the opinion of a majority of the whole council.” But they can not hold and abate as nuisance,under the second clause, that which is not, in a greater or less degree, injurious and annoying to all alike who come within its sphere. To give them the power to abate everything which, in the opinion of a majority, was annoying to any individual, would be unjust, unreasonable, destructive of private rights, and contrary to fundamental law.
A merry-go-round is not a nuisance per se, and does not come under the second clause, and is therefore not a subject of abatement by the majority of a town council, and the judgment should have been reversed, and the proceedings quash*476ed. The authority to abate given to a town council, should not be construed as a license to do what they please with their neighbor’s property, but only to protect the interests of the public. In' this case no such interests were at stake, but it was simply a question of whether a few individuals, because of annoyance, real or imaginary, had the right to cause the abatement or destruction of that which afforded pleasure, amusement, exercise, and experience to a much larger number. It may be said that a merry-go-round conies under the first clause. Such is the case. But this prosecution is under the second clause, and the first does not authorize the harsh measure of abatement, but is simply a measure of regulation or prevention. A merry-go-round may be conducted in such manner as not to be offensive to any one, and yet it may be made a source of annoyance to all. In such cases it becomes the duty of the council to prevent its management in such way as to make it an offensive annoyance to a person of ordinary sensibilities; that is, ordinary people, who love their own and their neighbor’s children, find a sufficient recompense for all annoyance in their happy enjoyment of innocent pastimes and sports, and observe the golden rule, “As ye would that men should do unto- you, do ye even so unto them.”
As is said in the case of Westcott v. Middleton, 43 N. J. Eq. 483 (11 Atl. 490): “Before the court can condemn a trade or calling, it must appear that it can not be carried on without working an injury or hurt to another; and, as I have said, that injury or hurt must be such as would affect all reasonable persons alike, similarly situated. The law does not contemplate rules for the protection of every individual wish, desire, taste. It is not within the judicial scheme to make things pleasant or agreeable for all citizens of the state.” Such a scheme could not be devised by human ingenuity, for it is always too hot or too cold, too wet or too dry, too light or too dark, for some people. Always complaining, never satisfied, morbid, phlegmatic, continually annoyed, fault-finding, looking for slights, easily offended, hysterical, captious, haters of children and their enjoyments, a misery to themselves and a heaviness to their friends, is *477their history; and for such the law affords no remedy, as it can not administer to a mind and heart diseased. On the judgment of such it is never safe to condemn a lawful calling as an offensive annoyance. The conduct of this merry-go-round was a legitimate business — just as much so as the selling of ribbons or flowers for hats, cigars or pipes, or sweetmeats or candies, and as useful or beneficial. The-council, before regulating it, should have found out wherein it was offensive, and then have compelled the manager to submit to necessary rules to reduce its offensive characteristics as much as possible, and, if necessary, to lop off some of the offensive contingents.
To testify that a thing is a nuisance does not make it so, but the witness must testify to the annoying characteristics. R. W. Eastman testified “that he goes to bed early and gets-up early; that he sleeps best the first part of the night; that the noise of the merry-go-round interrputed him from sleeping; that his wife had the headache one night, and it annoyed her from sleeping; that the crowd around the merry-go-round hallooed and made a noise, and that the music annoyed him.” To go to bed before 9:50 p. m. on a sultry summer night is out of the ordinary rule, in towns the size of. Davis, and this was the hour the amusement stopped. Neither does ordinary music annoy the ordinary man, especially when in bed, nor should the joyous shouts of children at play. So far as his wife was concerned, she certainly was guilty of contributory negligence in having the headache; and, as to which caused her to lose sleep, she was the best witness. Deorge Amlaw says the music annoys him from sleeping. Wilbur Patriquan says he is annoyed out of one hour’s sleep each night. F. A. Cruikshank says: “The-music and whistle from the engine annoy me. I imagine the whistle blows every five minutes, if it don’t blow.” George S. Ramsey says it slightly annoyed his little girl when she-was sick. But he considers it a great source of amusement, and not a nuisance. O. E. Wolford says: “It keeps me awake some. It makes considerable annoyance.” This is the substance of all the evidence in favor of the prosecution. Three were annoyed by the music, one by the noise of the crowd, one by the whistle, which he imagined blew, whether *478it did or not; and, being early bed-goers, they were each cheated out of from half to one hours sleep each night. This is the evidence of nuisance on which the judgment of abatement was founded, and the defendant deprived of his legitimate business. If the whistle was an offensive annoyance, the council could hare prevented its blowing. If the music was an offensive annoyance, the council could have required the playing of tunes low and soothing, or stopped it altogether. The children’s mirth and laughter could have been suppressed in the same manner, and their shouting could have been prevented by the promise of a free ride. And, that these witnesses should enjoy their twilight rest, they could have caused the “machine” to abate at early candle-lighting, or when the chickens go to roost. “The power to abate nuisances, like all other powers, must be exercised reasonably.” It is not unlimited power, but only such as is reasonably necessary for the public good. The general authority to declare what is a nuisance will not “justify the declaring of acts, avocations, or structures, not injurious to health or property, nuisances.” Teass v. City of St. Albans, 38 W. Va. 1 (17 S. E. Rep. 400).
On the side of the defense, twenty three witnesses testify that it is an innocent, harmless, healthful amusement, which the children enjoy very much; that the music is greatly enjoyed, is a pleasant soporific, and that there is really not enough of it; that it is conducted in an orderly, careful manner, and is beneficial to the community. They fully establish it to be of great utility and benefit to the public, instead of being a nuisance. If the testimony of the prosecution was sufficient, that of the defendant has a decided preponderance. The evidence, and the law independent of the evidence, was for the defendant, and such should be the judgment of the Court. The attempt was once made to enjoin the erection of a schoolhouse, for the reason that it was a nuisance. How would the public regard such an attempt at the present time? All other buildings must give way to public schoolhouses, and the education, elevation, comfort and happiness of the children is considered a primary duty of mankind; and anything that contributes to their harmless amuse-*479meat sliould receive the encouragement of the public conscience, rather than be placed under the ban of the' law. The power to abate, if it exists, should never be exercised by a town council -when the power to regulate will accomplish the same end without the destruction of property or of a lawful avocation.